DETAILED ACTION
This is a first action on the merits, in response to the claims received 12/17/2020. Claims 1-20 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS) file on 3/22/2021 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7,9-14,16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amarasekara et al, (Amarasekara), (USNO.2017/0110901).
 	As for claim 1, Amarasekara discloses and shows in Fig. 1 a method of wirelessly charging an unmanned aerial system (UAS), the method comprising: during flight, detecting a power infrastructure (ref’s RCS), by the UAS; navigating (via ref’s wireless connection) to the power infrastructure, by the UAS; and autonomously charging an energy storage device of the UAS using the power infrastructure, by the UAS (par.[0019-0023])
 	As for claim 2, Amarasekara discloses and shows in Fig. 1 detecting the power infrastructure is performed by a power infrastructure sensor (via ref’s wireless connection)  of the UAS.
 	As for claim 3, Amarasekara discloses and shows in Fig. 1detecting the power infrastructure is performed responsive to a power level of the UAS falling below a threshold.
 	As for claim 4, Amarasekara discloses and shows in Fig. 1 the energy storage device comprises at least one of a battery or a supercapacitor.
As for claim 5, Amarasekara discloses and shows in Fig. 1 charging comprises in-flight charging that uses ambient electromagnetic energy
As for claim 7, Amarasekara discloses and shows in Fig. 1 stationary charging including at least one of perching, parking, or resting on at least one of high-voltage power lines, substations, or infrastructure
As for claim 9, Amarasekara discloses and shows in Fig. 1 after charging is completed, continuing to operate in flight, by the UAS.
 	As for claim 10, Amarasekara discloses and shows in Fig. 1 an unmanned aerial system (UAS) comprising: a power infrastructure sensor (via ref’s wireless connection) configured to detect, during a flight of the UAS, a power infrastructure (ref’s RCS); a navigational system configured to navigate (via ref’s wireless connection) the UAS to the power infrastructure; an energy storage device configured to provide power to the UAS; and a charging module (within ref’s charging pad) configured to autonomously charge the energy storage device of the UAS using the power infrastructure (par.[0019-0023]).
 	As for claim 11, Amarasekara discloses and shows in Fig. 1 detecting the power infrastructure is performed responsive to a power level of the UAS falling below a threshold
 	As for claim 12, Amarasekara discloses and shows in Fig. 1 energy storage device comprises at least one of a battery or a supercapacitor
 	As for claim 13, Amarasekara discloses and shows in Fig. 1 charging comprises multi-angle multiple input, multiple output (MIMO) charging which comprises increasing mutual coupling through multi-angle coils
 	As for claim 14, Amarasekara discloses and shows in Fig. 1 charging comprises stationary charging including at least one of perching, parking, or resting on at least one of high-voltage power lines, substations, or infrastructure
 	As for claim 16, Amarasekara discloses and shows in Fig. 1 UAS is configured to, after charging is completed, continue to operate in flight
 	As for claim 17, Amarasekara discloses and shows in Fig. 1 system for wirelessly charging an unmanned aerial system (UAS), the system comprising: at least one processor; and a memory storing instructions that when executed by the at least one processor cause the at least one processor to: detect a power infrastructure during flight of the UAS; navigate (via ref’s wireless connection) the UAS to the power infrastructure; and autonomously charge an energy storage device of the UAS using the power infrastructure (par.[0019-0023,0029])
 	As for claim 18, Amarasekara discloses and shows in Fig. 1 the detecting the power infrastructure is performed responsive to a power level of the UAS falling below a threshold.
 	  As for claim 19, Amarasekara discloses and shows in Fig. 1 charging comprises at least one of: in-flight charging that uses ambient electromagnetic energy; trickle charging which provides dynamically charging power control through detecting nearby electromagnetic radiation; stationary charging including at least one of perching, parking, or resting on at least one of high-voltage power lines, substations, or infrastructure; and multi-angle multiple input, multiple output (MIMO) charging which comprises increasing mutual coupling through multi-angle coils.
 	As for claim 20, Amarasekara discloses and shows in Fig. 1the instructions further comprise instructions that when executed by the at least one processor cause the at least one processor to, after charging is completed, continue to operate the UAS in flight.
  Allowable Subject Matter
Claim 6,8, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6: charging comprises trickle charging which provides dynamically charging power control through detecting nearby electromagnetic radiation, in combination with the remaining limitations of independent claims 

Claim 8: charging comprises multi-angle multiple input, multiple output (MIMO) charging which comprises increasing mutual coupling through multi-angle coils , in combination with the remaining limitations of independent claims

Claim 15: charging comprises multi-angle multiple input, multiple output (MIMO) charging which comprises increasing mutual coupling through multi-angle coils , in combination with the remaining limitations of independent claims

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859